DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BUYWADE A. BABORAM,
                            Appellant,

                                    v.

                     DEPARTMENT OF REVENUE,
              CHILD SUPPORT ENFORCEMENT PROGRAM,
                   o/b/o GABRIELLA D.M. JOSEPH,
                             Appellee.

                              No. 4D18-1375

                           [October 17, 2018]

   Administrative appeal from the State of Florida, Department of
Revenue, Child Support Enforcement Program, DOAH Case No. 18-
001105-CS and CSP Case No. 1279877235.

   Buywade Baboram, Mirimar, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Toni C. Bernstein,
Senior Assistant Attorney General, Tallahassee, for appellee Department
of Revenue.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1980).

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.